     Case: 1:18-cv-01836-DCN Doc #: 17-1 Filed: 11/20/18 1 of 1. PageID #: 102



                      IN THE UNITED STATE DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OHIO




Thompson et al.,                                 Case Number: 1:18-cv-01836

                        Plaintiff,
                                                 Judge: Donald C. Nugent
        vs.



Lifewatch, Inc. et al.,
                        Defendant.

                                     CERTIFICATE OF MAILING

                Pursuant to Local Rule 4.2(c), I hereby certify that a copy of the summons and complaint

was sent by ordinary mail this          day of                    , 201     to:   Quick Response Alert, Inc.
                                                                                  Attn: Paule Oliveri
                                                                                  266 Merrick Rd.
                                                                                  Suite #106
                                                                                  Lynbrook, NY 11563




                                                 Sandy Opacich

                                                 Clerk of Court



                                                 By: s/
